Title: To Thomas Jefferson from Joseph Yznardi, Sr., 17 July 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  Exmo. señor don Thomas Jefferson.
                  Philadelphia17. Julio de 1801.
               
               Mui sor. mio y de todo mi respecto: Suplico á V.E. me permita le moleste por ultima vez con la presente en que le manifiesto serme forzoso dexar el pais pues mi salud padece infinito y me espongo, segun los Medicos, á perderla totalmente si no lo dejo; á cuyo intento me preparo cortando mis asuntos por esta justa causa y por hallarme sin la proteccion que esperaba en los ramos de comercio puestos á mi cargo contra mi esperanza.
               Si me es posible esperare hasta el regreso de la Fragata Americana que fue á Francia por si tragese despachos de la corte de Madrid tan favorables como los espero, y celebraria se Verificase en el curso del mes, para aprovechar lä ocasion que tengo de buque en primeros de Agosto.
               Yo doi á V.E. las mas rendidas gracias por las atenciones con que se ha Servido distinguirme y por el regalo que me ha hecho del retrato de su persona que llevo conmigo pues aviendolo querido pagar me respondieron estar satisfecho.
               
               Los vinos de xerez, Pajarete, y Malaga que tengo pedidos á España deben llegar pronto y la casa de comercio de esta de Morgan y Price tendra cuidado de dirigirlos á V.E. ignorando si la pipa Malvacia Pedro Ximenez, y barril de Tintilla mandado á esa ha llegado tan de buena calidad como se embarcó aqui pues me han informado qe. la gente del paquete qe. lo llevo locaron á otros vinos adulterando sus calidades.
               En todo tiempo y lugar donde me halle tendre singular gusto en saber de la salud de V.E. y en obedecer sus preceptos y mientras tengo el honor de ofrecer á V.E. mi obediencia y de rogar á Dios gue. su vida ms. as.
               Exmo. Señor tiene el Honor de ser su obte. Servr
               
                  
                     Josef Yznardy
                  
               
             
               editors’ translation
               
                  Excellent Sir Thomas Jefferson
                  Philadelphia 17 July 1801
               
               My most illustrious sir and with all my respect: I beg Your Excellency to allow me to bother you for the last time with the present letter, in which I declare that I am forced to leave the country since my health has suffered immensely and I run the risk, according to the doctors, of losing my health totally should I not leave. To this end I am preparing to cut short my affairs, against my wishes, for this just cause and for finding myself without the protection that I hoped for in the lines of commercial goods placed in my care.
               If it is possible, I shall wait until the return of the American frigate that went to France, in case it brings letters from the court in Madrid that are as favorable as I expect them to be, and I would be glad if it were to come true during the course of this month, in order to take advantage of the occasion that I have of a vessel at the beginning of August.
               I give Your Excellency my most humble thanks for the courtesies with which you have been kind enough to favor me and for the gift that you have made in the form of a portrait of your person that I am taking with me. When I tried to pay for it, I was told that it was settled.
               The wines from Jerez, Pajarete, and Malaga that I have requested from Spain should arrive soon and the firm of Morgan and Price will be in charge of delivering them to Your Excellency—not knowing whether the cask of malmsey Pedro Jimenez and the barrel of tintilla sent to that firm have arrived in as good a condition as when they were shipped, since here I have been informed that the crew of the packet boat that carried it purchased other wines, thus adulterating their quality.
               No matter the time or place I find myself, I will have the distinct pleasure of knowing about Your Excellency’s health and obeying your orders, and meanwhile I have the honor of offering Your Excellency my obedience and of praying that God be with you for many years.
               Most excellent sir I have the honor to be your obedient servant
               
                  
                     Josef Yznardy
                  
               
             